Appeal by plaintiff in an action for wrongful death (a) from an order of the Supreme Court dismissing the complaint, and (b) from the judgment entered thereon. The ground of dismissal is that the action is barred by the two-year limitation prescribed in section 130 of the Decedent Estate Law (Consol. Laws, chap. 13). Order and judgment unanimously affirmed, with ten dollars costs and disbursements, on the authority of Mossip v. Clement & Co. (256 App. Div. 469; affd., without opinion, 283 N. Y. 554). The authorities upon which appellant relies, typical of which is Crapo v. City of Syracuse (183 N. Y. 395), are sui generis, having no relation to the provisions of Decedent Estate Law, section 130, here involved, or to predecessor statutes. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ.